Case: 12-12742    Date Filed: 12/07/2012   Page: 1 of 4

                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12742
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 3:10-cv-00892-JRK

RUFUS L. WILSON,

                                                                Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                              (December 7, 2012)

Before TJOFLAT, CARNES, and PRYOR, Circuit Judges.

PER CURIAM:

      Rufus Wilson appeals the district court’s order affirming the

Commissioner’s denial of disability insurance benefits and supplemental security
                Case: 12-12742       Date Filed: 12/07/2012       Page: 2 of 4

income benefits under 42 U.S.C. §§ 405(g) and 1383(c)(3). He contends that the

administrative law judge: (1) failed to properly apply this Court’s pain standard;

and (2) improperly made an adverse credibility determination based on his

testimony. 1

       We review the ALJ’s decision “to determine if it is supported by substantial

evidence and based upon proper legal standards.” Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id.

       When a claimant attempts to establish a disability through his own testimony

about pain or other subjective symptoms, the ALJ must apply a three-part “pain

standard.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). Under that

standard, the claimant must present: “(1) evidence of an underlying medical

condition; and (2) either (a) objective medical evidence confirming the severity of

the alleged pain; or (b) evidence that the objectively determined medical condition

can reasonably be expected to give rise to the claimed pain.” Id.




       1
          Wilson also contended before the district court that the ALJ incorrectly assessed his
alleged somatoform disorder. His brief to this Court lists that issue as an issue on appeal, but
does not set forth any arguments on it. Accordingly, Wilson has abandoned that issue and we do
not address it. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009) (“[S]imply
stating that an issue exists, without further argument or discussion, constitutes abandonment of
that issue and precludes our considering the issue on appeal.”)
                                               2
               Case: 12-12742     Date Filed: 12/07/2012    Page: 3 of 4

      Here, the ALJ properly applied that standard. Although he did not cite to

our Wilson decision or specifically mention the three-part pain standard, he did

discuss evidence of Wilson’s underlying medical conditions. He also discussed the

objective medical evidence that Wilson presented as to the severity of the pain, but

ultimately concluded that evidence did not support a finding that the pain was as

severe as Wilson claimed. The ALJ applied the proper standard and substantial

evidence in the record supports his determination that Wilson was not disabled

because of pain.

      Wilson also contends that the ALJ improperly made an adverse credibility

determination against him. “Credibility determinations are the province of the

ALJ.” Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005). Accordingly,

“[a] clearly articulated credibility finding with substantial supporting evidence in

the record will not be disturbed” on appeal. Foote v. Chater, 67 F.3d 1553, 1562

(11th Cir. 1995).

      The ALJ concluded that Wilson was not credible because he: (1) testified

that he always used a cane to walk, even though the medical evidence showed that

a cane was not medically necessary; (2) inconsistently reported the frequency and

severity of his vertigo episodes; (3) inconsistently reported his ability to drive; (4)

inconsistently reported whether he was wearing a seatbelt during a motor vehicle

accident that allegedly injured him; (5) inconsistently reported the position of his


                                           3
               Case: 12-12742     Date Filed: 12/07/2012    Page: 4 of 4

head during that motor vehicle accident; and (6) had reported to the VA daily

activities that were far greater than what he testified to at the hearing before the

ALJ. Our review of the record shows that substantial evidence supports the ALJ’s

adverse credibility determination.

      Wilson contends, however, that the ALJ erred because he based his

credibility determination on the fact that Wilson did not apply for worker’s

compensation after the motor vehicle accident. Wilson argues that he did not

apply for worker’s compensation because his employer at the time did not offer it,

so his failure to apply should not reflect adversely on his credibility. Although the

ALJ’s order does mention Wilson’s failure to apply for worker’s compensation, it

does not appear that the ALJ considered that failure in making his adverse

credibility determination. In any event, because our review of the record shows

that there is sufficient evidence to support an adverse credibility determination

independent of Wilson’s failure to apply for worker’s compensation, any error in

that regard was harmless. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir.

1983) (determining that the ALJ made erroneous statements of fact, but holding

that the error was harmless in the context of the case).

      AFFIRMED.




                                           4